HEAI"FOWNEY             GENERAL
                                     QFTEXAS
                                  AUSTIN.   ,%ZLAS    78711
CXAWE-“RD       c.   MARTlN


                                      February 3, 1970
                                                     7w-
            Mr. Tommy V. Smith               Opinion No.570
            Commissioner
            Bureau of Labor Statistics       RE:     Whether H.B. 156, Minimum
            Capitol Station                          Wage Act of 1970 is applic-
            Austin, Texas 78711                      able to employees of motion
                                                     picture theatres who are
                                                     exempted under the provisions
                                                     of the Federal Fair Labor
                                                     Standards Act of 1938, as
            Dear Mr. Smith:                          amended.
                 By letter of January 2, 1970 you have~requested an
            opinion concerning H.B. 156, Minimum Wage Act of 1970 Acts
            61 Leg. Reg.Session, Ch. 769, p. 2348 (1969) (Article 5159d,
            Sections l-16, R.C.S. of Texas) which becomes effective
            February 1, 1970. Rephrased, your question is as follows:
                 "Is H.B. 156, Minimum Wage Act of 1970,
                 applicable to employees of motion picture
                 theatres who are exempted under the pro-
                 visions of the Federal Fair Labor Standards
                 Act of 1938, as amended."
                 Section 4(a) of the Texas Minimum Wage Act of 1970
            reads as follows:
                 "The provisions of this Act shall not apply
                 to any person covered by provisions of the
                 Federal Fair Labor Standards Act of 1938,
                 as amended." (Emphasis added)
                 Section 213 of the Federal Fair Labor Standards Act
            of 1938 (29 U.S.C. 213) contains numerous specific exceptions,
            among which is subsection (a)(9), which reads as follows:
                 "(a) The provisions of Section 206 and 207
                 of this title shall not apply with respect
                 to
                 -




                                       -2722-
Mr. Tommy V. Smith, page 2, (M- 570)



     "(9) Any employee employed by an establishment
     which IS a motion picture theater:"
     (Emphasis added.)
Sections 206 and 207 of the Federal Fair Labor Standards
Act provide for minimum wages and maximum hours for certain
individuals not exempted by Section 213.
     Section 4(a) of the Texas Minimum Wage Act of 1970 is
an express exception to the general rule and policy as
stated in other provisions of the act. It has long been
the rule of the courts to construe exceptions and provisions
strictly. Missouri-Kansas-Texas Railroad Co. of Texas v.
Thomason, 280 S.W. 325 (Ct.Civ.App. 1926) err. ref. The
Gnauaae of a statute is Dresumed to have been selected
by the legislature and u&d with care and deliberation with
full knowledge of all existing statutes on the subject
matter. 53 Tex.Jur.Zd 270, Sec. 181; Robertson v.State,
406 S.W.2d 90, Ct.Civ.App. 1966, err. ref. n.r.e. Where
questions arise concerning the interpretation of the words
used in the statute, the Texas Legislature has provided
that the ordinary signification shall be applied to those
words. Art. 10, R.C.S.
     As commonly understood the word "provisions" means
articles, clauses or stipulations. Webster's 3rd New Inter-
national Dictionary, Unabridged, 1969, p. 1827. Obviously
all sections of an enactment are "provisions" within the
ordinary signification of that word, regardless of the
contents of those provisions. Consequently, Section 213
of the Federal Fair Labor Standards Act of 1938, and the
amendments thereto, collectively comprise one of the "pro-
visions" of the federal wage and labor act or agreement.
Insofar as we are aware, the words "covered by" have never
been interpreted by the courts of Texas. The words "covered
by" are ordinarily defined as "included in the group with
respect to which a particular agreement is in force."
Webster's 3rd New International Dictionary, Unabridged, 1969,
p. 524. To cover a person would mean to protect him by
means of a minimum wage provision. In the field of insur-
ante , to "cover" is interpreted as meaning to protect by
way of insurance. See Black's Law Dictionary, 4th Ed., p.
439 "cover.11 The Federal Act is a particular undertaking
to include certain employees and businesses under regulations




                        -2723-
Mr. Tommy V. Smith, page 3, (M-570)


as to maximum hours and minimum wages and exclude other
employees as amended in Sec. 213. The Federal Act is
not in force and does not regulate those persons Set,
213 exempts.
     The words of the statute and their significance as used
may be determined with reference to the object and purpose
of the enactment, reading the intention and meaning of the
legislature from the statute as a whole. Gden v. Gates,
119 Tex. 76, 24 S.W.2d 381, 1930. Owens v. Stovall 64
S.W.?d 360 (Ct,Civ.App. 1933) err, ref.; 53 TexJurb2d
191, Sec. 130.
     Consideration of the policy and the whole of the Texas
Minimum Wage Act of 1970 make it,clear that the legislature
was primarily concerned in specifically excluding from Texas
regulations any employee protected or regulated by the
Federal Act. Those persons not included in Sec. 213 of
the Federal Act (Sec. 213) are subject to regulation of
the Texas Act, except where the Texas Act (Set, 4[a])
specifically exempts some of these same individuals, e.g.,
certain telephone employees. The Texas Act seeks to avoid
conflict with the wage and hours regulations of Sections
206 and 207 of the Federal Act and to accomplish its purpose
by regulating those employees in areas which the Federal
Act has not pre-empted, Although a strict interpretation
of express exceptions is usually employed, it is axiomatic
that a statute may be liberally construed to effectuate the
general remedies sought.
     The express exemption of Set, 4(a) of the Texas Minimum
Wage Act of 1970 only exempts those employees which are
regulated, or covered by, the provisions of the Federal Fair
Labor Standards Act of 1938, Under this reasoning, it is
therefore the opinion of this office         ion picture
employees are not among those persons        he Federal Fair
Labor Standards Act *covers* and are therefore subject to
regulation by the Texas Minimum Wage Act of 1970,




                         -2724-
                                                       .   .




Mr. Tommy V. Smith, page 4, (M- 570 )



                         SUMMARY
        Motion picture emnlovees are not amone those
     persons "covered by" provisions of the Federal
     Fair Labor Standards tic=UL 1~38, as Qmenaeu,
     and are therefore subject to regulation by the
     Texas Minimum Wage Act of 1970.




Prepared by Bennie W. Bock II
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Xerns Taylor, Chairman
Monroe Clayton
Earl Hines
Houghton Brownlee
Jack Dillard
MEADE F. GRIFFIN
Staff Legal Assistant
NOLA WHITE
First Assistant




                         -2725-